                                          Case 5:20-cv-05799-LHK Document 444 Filed 01/11/21 Page 1 of 3




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                  Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                       CASE MANAGEMENT ORDER
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                       Attorneys for Plaintiffs National Urban League; League of Women Voters; Black Alliance for Just
                                  18
                                       Immigration; Harris County, Texas; King County, Washington; City of San Jose, California;
                                  19   Rodney Ellis; Adrian Garcia; NAACP: Sadik Huseny, Melissa Arbus Sherry, Anne Robinson, and
                                       Steven Bauer
                                  20
                                       Attorneys for above Plaintiffs and Navajo Nation: Ajay Saini and Thomas Wolf
                                  21   Attorney for Plaintiff Navajo Nation: Jason Searle
                                       Attorney for Plaintiff City of Los Angeles: Danielle Goldstein
                                  22   Attorney for Plaintiff County of Los Angeles: David Holtzman
                                  23   Attorney for Plaintiff City of Salinas: Michael Mutalipassi
                                       Attorney for Plaintiff City of Chicago: Rebecca Hirsch
                                  24   Attorney for Plaintiff Gila River Indian Community: Merrill Godfrey
                                  25   Attorneys for Defendants: John Coghlan, Diane Kelleher, Brad Rosenberg, and Alexander
                                       Sverdlov
                                  26
                                              On January 11, 2021, the Court held a case management conference. The Court set a
                                  27
                                  28                                                 1
                                       Case No. 20-CV-05799-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-05799-LHK Document 444 Filed 01/11/21 Page 2 of 3




                                   1   further case management conference for January 15, 2021 at noon. The parties shall file a joint

                                   2   discovery status report by January 15, 2021 at 9 a.m.

                                   3          Defendants must review all documents that Defendants have segregated for Defendant’s 7

                                   4   search terms (“DOJ,” “usdoj.gov”, “WP”, “declaration” within 10 of “draft,” “ACP,” “attorney

                                   5   client,” and “work product”) or possible attorney work-product: (1) for which no attorney is the

                                   6   sender, recipient or carbon copied recipient, or (2) for which Michael Cannon, Melissa Creech

                                   7   and/or Miles Ryan is the sender, recipient or carbon copied recipient. Based on Defendants’

                                   8   review, Defendants must log the privileged documents on Defendants’ privilege log; produce the

                                   9   responsive, non-privileged documents to Plaintiffs; or produce the non-responsive documents to

                                  10   the Magistrate Judge Panel for in camera review. Defendants shall file a declaration that they

                                  11   have completed this review by January 14, 2021. Defendants shall produce the privilege log and

                                  12   start producing the documents from this review to Plaintiffs and the Magistrate Judge Panel by
Northern District of California
 United States District Court




                                  13   January 15, 2021.

                                  14          By January 12, 2021, Defendants shall file a declaration identifying all the dates of their

                                  15   document collections and identifying the custodians from whom documents were collected for

                                  16   each of these collections.

                                  17          By January 12, 2021, Defendants shall file a declaration stating that there are no further

                                  18   documents of Census Bureau Chief Operating Officer Enrique Lamas that need to be produced

                                  19   and explaining how and when Chief Operating Officer Lamas’ documents were collected.

                                  20          By January 14, 2021, Defendants shall file a declaration explaining how and when the

                                  21   Data Quality Executive Governance Group’s documents were collected and identifying the

                                  22   documents produced from this group.

                                  23          By January 15, 2021, Defendants shall file a declaration stating that there are no further

                                  24   documents of Associate Director for Field Operations Timothy Olson that need to be produced

                                  25   and explaining how and when Associate Director Olson’s documents were collected.

                                  26          Defendants shall file the document retention policies of the Census Bureau and the

                                  27   Department of Commerce by January 15, 2021.

                                  28                                                    2
                                       Case No. 20-CV-05799-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-05799-LHK Document 444 Filed 01/11/21 Page 3 of 3




                                   1          At the case management conference, Defendants stated that they would be producing 3

                                   2   witnesses, specifically Associate Director for Decennial Census Programs Albert E. Fontenot, Jr.,

                                   3   Assistant Director for Field Operations James T. Christy, and Chief of the Decennial

                                   4   Informational Technology Division Barbara M. LoPresti, for the Census Bureau’s 30(b)(6)

                                   5   deposition. Plaintiffs shall have a total of 17 hours for these 3 witnesses’ depositions.

                                   6          The Court extends the number of interrogatories from 10 to 15 for each side.

                                   7          The Court extends the fact discovery cut-off from January 21, 2021 to January 22, 2021.

                                   8   For the convenience of the parties, the case schedule with the new fact discovery cut-off is

                                   9   produced below.

                                  10
                                         Scheduled Event                                          Date
                                  11     Close of Fact Discovery                                  January 22, 2021
                                  12     Opening Expert Reports                                   January 26, 2021
Northern District of California
 United States District Court




                                  13     Rebuttal Expert Reports                                  February 2, 2021
                                         Close of Expert Discovery                                February 9, 2021
                                  14
                                         Cross-Motions for Summary Judgment                       February 16, 2021
                                  15     (one per side in the entire case)
                                  16     Cross-Oppositions to Motions for Summary                 February 23, 2021
                                         Judgment
                                  17
                                         Hearing on Motions for Summary Judgment                  March 2, 2021 at 1:30 p.m.
                                  18     Motions in Limine                                        March 5, 2021
                                  19     (three per side, limited to three pages each)
                                         Oppositions to Motions in Limine                         March 8, 2021
                                  20
                                         Final Pretrial Conference                                March 11, 2021 at 1:30 p.m.
                                  21
                                         Jury Trial                                               March 19, 2021 at 9:00 a.m.
                                  22
                                         Length of Trial                                          5 days
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: January 11, 2021
                                  25
                                                                                         ______________________________________
                                  26                                                     LUCY H. KOH
                                                                                         United States District Judge
                                  27
                                  28                                                      3
                                       Case No. 20-CV-05799-LHK
                                       CASE MANAGEMENT ORDER
